Citation Nr: 0817865	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-31 277	)	DATE
	)
	)


THE ISSUE

Whether the April 20, 2006 Board decision which denied 
entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD) may be 
reviewed on the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West 2002) pursuant to a August 2006 statement from the 
moving party alleging CUE in an April 20, 2006 Board decision 
that affirmed a decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The record does not reveal the kind of error of fact or law 
in the Board's April 20, 2006 decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the April 20, 2006 
decision of the Board on the basis of CUE are not met.  38 
U.S.C.A. § 7111 (2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this 
case, VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

Clear and Unmistakable Error

Laws and Regulations

38 U.S.C.A. § 7111 permits challenges to decisions of the 
Board on the grounds of CUE.  A final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c); 38 C.F.R. § 20.1400, et seq. (2007).  

A CUE motion is not an appeal.  Therefore, with certain 
exceptions, it is not subject to regulations which pertain to 
the processing and disposition of appeals.  See 38 C.F.R. § 
20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 
20.1411(a), (b) (2007).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400 (2007).  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision); 2) duty to 
assist (VA's failure to fulfill the duty to assist); 3) 
evaluation of evidence (disagreement as to how the facts were 
weighed or evaluated); and 4) change in interpretation (CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation).  38 C.F.R. §§ 20.1404(d), (e).  
This regulatory authority was promulgated with the intent to 
adopt the CUE standard as set forth by the Court in previous 
decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the Court as to what exactly 
constitutes a valid claim of CUE.  

Facts and Analysis

In December 2001, the RO granted service connection for PTSD, 
with an initial disability evaluation of 30 percent under 
Diagnostic Code 9411, effective from November 15, 2001.  The 
veteran appealed his claim to the Board in October 2002, 
seeking an initial disability for PTSD in excess of 30 
percent.  In December 2003, the Board remanded the veteran's 
claim back to the RO for failure to meet the duties to notify 
and assist required by the VCAA.  The RO affirmed its prior 
decision in an August 2005 supplemental statement of the case 
(SSOC) after the veteran submitted additional evidence in 
support of his claim.  On April 20, 2006, the Board denied 
the veteran's appeal for the assignment of an evaluation 
above 30 percent for the PTSD.  

In response to this decision, the veteran filed a letter 
requesting the Board review the April 20, 2006 decision on 
the grounds of CUE.  The veteran alleges CUE for a number of 
reasons.  First, the veteran feels that a July 2005 VA 
examination was insufficient, lasting no more than 5 to 7 
minutes.  However, this complaint goes directly to the 
Board's decision to weigh the July VA examination against the 
private medical reports, and find the July 2005 examination 
to be more credible.  38 C.F.R. § 20.1404 (d), (e).  A motion 
for review based on CUE cannot be granted for a mere 
disagreement with how the Board weighed the facts in the 
claim.  38 C.F.R. § 20.1404(d).  

CUE is described as a "very specific and rare kind of 
error," that must be "undebatable," and of such a degree 
that "reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  While the veteran 
may feel that the July 2005 VA examination was inadequate, it 
certainly cannot be said that all reasonable minds would 
agree with the veteran on this point.  The examination covers 
the necessary factors for assigning a disability rating in 
PTSD claims, and indicates a thoughtful review of the veteran 
and the claims file.  Therefore, the Board's reliance on the 
July 2005 VA examination is not a valid reason to grant the 
veteran's claim to review the April 20, 2006 Board decision 
on the grounds of CUE.  

The veteran also argued in his August 2006 letter to the 
Board that the April 20, 2006 Board decision was in error, 
and did not accurately reflect the veteran's PTSD 
symptomatology.  However, CUE is not the proper platform to 
put forth such an argument.  CUE is not to be used to voice 
disagreement with how the pertinent facts were evaluated.  38 
C.F.R. § 20.1403(d)(3).  Such allegations, on their own, 
cannot establish CUE.  Id.   

The veteran's final argument in his August 2006 letter was 
that the criteria for rating PTSD are fundamentally flawed, 
and attention should be focused more on whether a person fits 
into society.  However, without addressing the merits of this 
claim, the rating criteria as they exist are the law.  A 
determination of CUE must be based on a misapplication of the 
law as it existed at the time of the prior adjudication in 
question.  While the veteran may disagree with the law, he 
has not alleged that the Board misapplied the law.  As such, 
a claim for review based on CUE cannot be granted for this 
reason.  

The Board has carefully considered the veteran's arguments in 
light of the record and the applicable law and regulations 
and does not find any error of fact or law in the April 20, 
2006 Board decision.  Therefore, the veteran's motion to 
revise that decision must be denied.  


ORDER

The veteran's motion to revise the April 20, 2006 Board 
decision denying an increased initial disability rating for 
PTSD is denied.  



                       
____________________________________________
	J. A. MARKEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



